DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20150320556 (Levi).
Regarding Claim 1, Levi discloses a prosthetic heart valve (Figure 1, Paragraph 0006), comprising: an expandable stent having an inflow end, an outflow end, an annulus section adjacent the inflow end, and a plurality of struts forming cells connected to one another in a plurality of annular rows around the stent (Figure 4, frame – 12; Paragraph 0043); a cuff attached to the annulus section of the stent by cuff sutures that have a plurality of stitches extending through material of the cuff and looping around the struts (Figure 22, reinforcing strip – 72; Paragraph 0065); and a plurality of leaflets (Figure 22, leaflets – 40; Paragraph 0065) each having a belly attached to the cuff within an interior region of the stent (Figure 22, Paragraph 0065), the leaflets together having a coapted position occluding the interior region of the stent and an open position in which the interior region is not occluded (Figure 24, flexible connectors – 124; Paragraph 0066), the belly of each leaflet being attached to the cuff by leaflet sutures extending in a path that crosses some of the struts in overlap zones (Figure 43, sutures – 168; Paragraph 0074), wherein the some of the struts are devoid of the stitches within the overlap zones (Figure 33, Paragraph 0071), such that movement of the leaflets causes the cuff to pull away from the stent at locations within the overlap zones in a radially inward direction perpendicular to a flow direction through the prosthetic heart valve (Paragraph 0072).
Regarding Claim 2, Levi discloses the prosthetic heart valve of claim 1, wherein the cuff is attached to the stent (Figure 39, sutures – 70; Paragraph 0055) only at locations outside of the overlap zones (Figure 12, connecting portions – 54, axially extending struts – 58; Paragraph 0053).
Regarding Claim 3, Levi discloses the prosthetic heart valve of claim 1, wherein the cuff sutures extend across the overlap zones without extending through the material of the cuff (Figure 33, Paragraph 0071).
Regarding Claim 4, Levi discloses the prosthetic heart valve of claim 1, wherein the cuff sutures are looped around the struts within the overlap zones without extending through the material of the cuff (Figure 29, suture line – 148; Paragraph 0071).

Claim(s) 5-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180055631 (Morin).
Regarding Claim 5, Morin discloses a prosthetic heart valve (Fig. 1, prosthetic heart valve – 100; Paragraph 0045), comprising: an expandable stent (Fig. 1, stent – 102; Paragraph 0045) having an inflow end (Fig. 1, inflow end – 130; Paragraph 0045), an outflow end (Fig. 1, outflow end – 132; Paragraph 0045), an annulus section adjacent the inflow end (Fig. 1, annulus section – 140; Paragraph 0045), a plurality of struts (Fig. 1, interconnected struts – 114; Paragraph 0045)  forming cells (Fig. 1, plurality of cells – 112; Paragraph 0045)  connected to one another in a plurality of annular rows around the stent (Fig. 1, annular rows of complete cells – 112; Paragraph 0045), a plurality of junctions at locations at which adjacent ones of the struts join one another, and a plurality of cantilevered portions each extending away from at least one of the struts; a cuff attached to the annulus section of the stent by cuff sutures that have a plurality of stitches extending through material of the cuff and looping around the struts and the cantilevered portions (Fig. 1, cuff – 106; Paragraph 0048); and a plurality of leaflets each having a belly attached to the cuff within an interior region of the stent, the leaflets together having a coapted position occluding the interior region of the stent and an open position in which the interior region is not occluded, the belly of each leaflet being attached to the cuff by leaflet sutures extending in a path that crosses some of the cantilevered portions in overlap zones (Fig. 1, plurality of leaflets – 108; Paragraph 0048), wherein movement of the leaflets causes the cantilevered portions to bend in a radially inward direction at locations within the overlap zones, the radially inward direction being perpendicular to a flow direction through the prosthetic heart valve (Fig. 1, leaflets – 108; Paragraph 0048).
As claim is relatively broad and does not specify that the leaflet is moved by forces found in the implantation site, the movement of the leaflets can be interpreted as any force moving the leaflets and bending the cantilevered portions in a desired direction; including but not limited to a human bending it with their fingers.
Regarding Claim 6, Morin discloses the prosthetic heart valve of claim 5, wherein each of the cantilevered portions extends in a circumferential direction generally perpendicular to the flow direction (Figs. 5A-M, finger – 460; Paragraph 0059).
Regarding Claim 7, Morin discloses the prosthetic heart valve of claim 5, wherein each of the cantilevered portions comprises two arms that extend in the circumferential direction and that are joined to one another at a joint (Figs. 9A-C, fingers – 460; Paragraph 0088).
Regarding Claim 8, Morin discloses the prosthetic heart valve of claim 7, wherein each arm of each of the cantilevered portions is joined to and extends away from a corresponding one of the struts (Figs. 10A-B, fingers – 460’; Paragraph 0088).
Regarding Claim 9, Morin discloses the prosthetic heart valve of claim 5, wherein each of the cantilevered portions is spaced apart from the inflow end of the stent by a same distance (Fig. 10B; Paragraph 0029).
Regarding Claim 10, Morin discloses the prosthetic heart valve of claim 5, wherein at least one of the cantilevered portions extends generally parallel to the flow direction (Fig. 5P, finger – 460a’; Paragraph 0074).
Regarding Claim 11, Morin discloses the prosthetic heart valve of claim 5, wherein the overlap zones are first overlap zones, some of the leaflet sutures cross some of the struts in second overlap zones, and the some of the struts are devoid of the stitches within the second overlap zones (Fig. 3A, cuff – 350; Paragraph 0052).
Regarding Claim 12, Morin discloses a method of flowing a fluid through a prosthetic heart valve having a plurality of leaflets, the method comprising: moving the leaflets between an open position (Fig. 1, leaflets – 108; Paragraph 0048) and a coapted position (Fig. 1, leaflets – 108; Paragraph 0048), the leaflets being coupled to an expandable stent (Fig. 1, stent – 102; Paragraph 0048) having a plurality of struts (Fig. 1, interconnected struts – 114; Paragraph 0045) forming cells (Fig. 1, plurality of cells – 112; Paragraph 0045) connected to one another in a plurality of annular rows around the stent (Fig. 1, annular rows of complete cells – 112; Paragraph 0045), the leaflets each having a belly attached to a cuff disposed within an interior region of the stent (Fig. 1, cuff – 106; Paragraph 0048), the cuff being attached to the annulus section of the stent by cuff sutures that have a plurality of stitches extending through material of the cuff and looping around the struts (Fig. 3A, points – S1; Paragraph 0053), the belly of each leaflet being attached to the cuff by leaflet sutures extending in a path that crosses selected ones of the struts in overlap zones (Fig. 1, cuff – 106; Paragraph 0052), the leaflets in the coapted position occluding the interior region of the stent (Fig. 1, leaflets – 108; Paragraph 0048), and the leaflets in the open position not occluding the interior region (Fig. 1, leaflets – 108; Paragraph 0048), wherein movement of the leaflets causes the cuff to move in a radially inward direction at locations within the overlap zones (Fig. 1, plurality of leaflets – 108; Paragraph 0048), the radially inward direction being perpendicular to a flow direction of the fluid through the interior region of the stent, the movement of the cuff in the radially inward direction resulting from either (1) the selected ones of the struts being devoid of the stitches within the overlap zones (Fig. 3A, cuff – 350; Paragraph 0052), or (2) the stent including cantilevered portions in the overlap zones such that movement of the cuff in the radially inward direction causes the cantilevered portions of the stent to bend in the radially inward direction (Figs. 5A-M, finger – 460; Paragraph 0059).
The claim is relatively broad and does not specify that the leaflets and cantilevered portions must be moved by fluids at the implantation site. As this is the case, the fluids and their associated forces may come from any direction such as from a water jet outside the site pushing the leaflets and cantilevered portions inwards.
Regarding Claim 13, Morin discloses the method of claim 12, wherein the selected ones of the struts are devoid of the stitches within the overlap zones (Fig. 3A, stent – 302; Paragraph 0052).
Regarding Claim 14, Morin disclose the method of claim 13, wherein when the cuff is pulled in the radially inward direction at the locations within the overlap zones, the cuff pulls away from the stent at the locations within the overlap zones (Fig. 3A, inner cuff – 306; Paragraph 0052).
Regarding Claim 15, Morin discloses the method of claim 13, wherein the cuff sutures extend across the overlap zones without extending through the material of the cuff (Fig. 3A, attachment points – S1; Paragraph 0052).
Regarding Claim 16, Morin discloses the method of claim 13, wherein the cuff sutures are looped around the struts within the overlap zones without extending through the material of the cuff (Fig 5A, finger – 460a; Paragraph 0059).
Regarding Claim 17, Morin discloses the method of claim 12, wherein the stent includes cantilevered portions in the overlap zones such that movement of the cuff in the radially inward direction causes the cantilevered portions of the stent to bend in the radially inward direction (Fig. 1, leaflets – 108; Paragraph 0048).
As the claim is relatively broad and does not specify that the cuff is moved by forces found in the implantation cite, the movement of the leaflets can be interpreted as any force moving the leaflets and bending the cantilevered portions in a desired direction; including but not limited to a human bending it with their fingers.
Regarding Claim 18, Morin discloses the method of claim 17, wherein each of the cantilevered portions extends in a circumferential direction generally perpendicular to the flow direction (Figs. 10A-B, fingers – 460’; Paragraph 0088).
Regarding Claim 19, Morin discloses the method of claim 17, wherein each of the cantilevered portions includes a plurality of arms that are joined to and extend away from a corresponding one of the struts (Figs. 10A-B, fingers – 460’; Paragraph 0088).
Regarding Claim 20, Morin discloses the method of claim 17, wherein at least one of the cantilevered portions extends generally parallel to the flow direction (Fig. 5P, finger – 460a’; Paragraph 0074).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130150956 (Yohanan), prosthetic heart valve having improved commissure supports. US 8231670 (Salahieh), the repositionable heart valve and method. US 9962260 (Krans), prosthetic mitral valve. US 10441421 (Perszyk), prosthetic mitral valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM GARRY ROARK whose telephone number is (571)272-8051. The examiner can normally be reached 9:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM GARRY ROARK/Examiner, Art Unit 3774                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786